Appellee, as beneficiary, sued appellant on a policy of life insurance issued to her late husband. On the verdict of the jury, and the express agreement of counsel as to the amount recoverable, if the plaintiff prevailed, the district court rendered judgment for appellee in the sum of $686.03, with legal interest. The insurer has appealed.
Appellant's briefs come to us without covers, or "backs." Economy is commendable, but briefs in an appellate court are intended to be, under the rules and our practice, not only helpful to the court, but prepared so that they are convenient for the court's use. The paper used in these briefs is thin and somewhat difficult *Page 617 
to handle, and covers should have been used thereon.
We have considered the briefs, however, and merely call attention to the manner in which they are prepared to the end that this will not occur again.
There are seven assignments of error in appellant's brief. Not one is supported by a proposition of law germane thereto, and none is a proposition of law within itself.
Under the rules, we find nothing in appellant's brief that we may consider, and finding no fundamental error, we affirm the judgment of the trial court, which judgment is amply supported by the verdict of the jury, and which verdict is not attacked.
Judgment affirmed.